TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00598-CR


Paul J. Stautzenberger, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 2003CR0882A, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Paul J. Stautzenberger was convicted for driving without a license and fined $200.
See Tex. Transp. Code Ann. § 521.025(a) (West 1999).  He represents himself on appeal, as he did
at trial.  No brief was tendered for filing.  See Tex. R. App. P. 38.8(b)(4).
We have examined the record and find no fundamental error or other matter that
should be considered in the interest of justice.  The judgment of conviction is affirmed.

				___________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Affirmed
Filed:   May 26, 2005
Do Not Publish